F
z

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
THE ASSISTANT SECRETARY
NOV

4

2003

Mrs . Barbara Gantwerk
Director
Office of Special Education Programs
New Jersey Department of Education
P.O. Box 500
Trenton, New Jersey 08625-0500
Dear Mrs . Gantwerk :
This letter is in response to your electronic correspondence with questions and concerns
regarding parental choice and the least restrictive environment (LRE) provisions of the
Individuals with Disabilities Education Act (IDEA) . In your letter, you note that children
are sometimes placed in segregated schools for children with disabilities based on an
agreement between parents and the other participants in the group of persons making the
placement decision that a free appropriate public education can best be provided in a
private school . You ask whether this type of parent agreed-to placement will be viewed
favorably by the Department as an example of parent choice and whether the Department
will continue to look at data on rates of placements in segregated settings (whether parent
agreed-to or not) as a State factor warranting further monitoring inquiry by the
Department .
The Department of Education fully supports the IDEA and the LRE provisions in the
statute and its implementing regulations (20 U .S.C. 1412(a)(5) ; 34 C .F .R . ยง300.550300 .556) . The LRE provisions provide that to the maximum extent appropriate, children
with disabilities are to be educated with children who are not disabled and that special
classes, separate schooling or other removal of children with disabilities from the regular
educational environment occurs only if the nature or seventy of the disability is such that
education in regular classes with the use of supplementary aids and services cannot be
achieved satisfactorily . The placement decision must be based on the child's individual
needs as identified in the child's individualized education program (IEP), and unless the
IEP requires some other arrangement, the child must be educated in the school that he or
she would attend if not disabled (34 C .F .R. ยง300 .552) . However, the IDEA also requires
that each public agency have available a continuum of alternative placements to meet the
individual needs of children with disabilities . Thus, under the IDEA, for those children
with disabilities who need such a placement, segregated private schools are the least
restrictive environment appropriate to their needs . Public agencies can only offer parents
choice about the type of placement consistent with the LRE requirements .

Page 2 - Ms . Barbara Gantwerk

The Office of Special Education Programs (OSEP) is currently targeting its monitoring
efforts on those performance issues most closely related to improving results for children
with disabilities and on those States most in need of improvement on those performance
issues . One of the performance issues that we are looking at is educational environments
and current monitoring activities include identifying those States with high percentages
of children in more segregated settings . We believe that examining this issue can be an
important tool for targeting sites for further investigation, especially given limited
resources for monitoring and enforcement activities . However, we recognize that it is
important to ensure that while focusing on performance data, the individual rights of
children with disabilities are protected .
OSEP has found that a high percentage of children in separate programs is frequently an
indicator of a lack of supports and services available in less restrictive placements and/or
inappropriate procedures in making placement determinations for children with
disabilities . Therefore, in States with a high percentage of children with disabilities in
restrictive placements, OSEP works with the State to further examine the data to
determine if appropriate supplementary aids and services to support children with
disabilities in less restrictive placements are available and that appropriate procedures are
being followed in making placement determinations . For example, is the regular
classroom in the school the student would attend if not disabled the first placement option
considered before a more restrictive option is considered? Can the child's IEP be
satisfactorily implemented with the provision of supplementary aids and services in a
regular classroom or in a less restrictive setting? Are such supports and services
available in the less restrictive setting? Are the school district and parent in agreement
that a more restrictive setting is needed by the child? In addition, OSEP will work with
the State to analyze the data to determine if children from certain racial/ethnic groups or
certain disability categories are more likely to be placed in separate placements leading to
disproportionate representation of certain groups in restrictive placements .
I hope this letter answers your questions . If you have any further questions, please do not
hesitate to contact me .

